Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 2 in the reply filed on 03/24/2021 is acknowledged.  The traversal is on the ground(s) that Fig. 3 is a variant of Fig. 1 and that a serious burden would not be imposed on the Examiner.  This is not found persuasive because the structure of Fig. 2 is clearly different from that of Fig. 3 due to the introduction of conductive particles. It should be noted that (at least) the search strategy that would be required to find potential prior art regarding the embodiment of Fig. 2 would be different than that of the embodiment of Fig. 3. 
Although both embodiment seem to be addressing the same issue, the structure difference in the connection between contact 1022 and contact 1015 is sufficient to require different search strategies; for example embodiment of Fig. 3 would require searching for concave-convex contact surface and conductive particle therein between, while the embodiment of Fig. 2 does not require such requirements. 
 At least for the aforementioned reason, the requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	DISPLAY DEVICE WITH IMPROVED CHIP CONTACT.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-5 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. [US PGPUB 20190206961] (hereinafter Kim).

Regarding claim 4, Kim teaches a display panel, comprising:
a display component (portion of Fig. 11/13 excluding layer 110/11/250/B1/B2) including a display area (DA, Para 154) and a connection area (area where 250/B1/B2 connects to material GL in CHb1/CHb2, Fig. 13) located on at least one side of the display area (Fig. 11/13), wherein a portion of the display component corresponding to the connection area comprises at least one recess portion (recess in which material 250 is disposed, Fig. 13), the portion of the display component corresponding to the connection area comprises a gate line layer (GLa/GLb, Para 157), and the gate line layer is exposed on a bottom surface of the recess portion (Fig. 13); and


Regarding claim 5, Kim teaches a display panel wherein the chip comprises a chip body (250) and at least one connecting member (B1), one end of the connecting member is connected to the chip body (Fig. 13), and the other end of the connecting member is embedded in the recess portion (Fig. 13).

Regarding claim 17, Kim teaches a display panel wherein the a side wall of the recess portion is provided with a first engaging portion (portion of the recess engaging body 250, Fig. 13), a side wall of the connecting member is provided with a second engaging portion (Fig. 13), and the first engaging portion is engaged with the second engaging portion (Fig. 13).

Regarding claim 18, Kim teaches a display panel wherein the first engaging portion and the second engaging portion are configured to fix the connecting member and the display component to the recess portion to improve stability of the connection between the display component and the chip when the display panel is bent (wherein the structure of Kim discloses the claimed structure).

Allowable Subject Matter
Claims 1-3 are allowed.
Claims 6-7, 9-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1-3 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display panel, comprising:
the detailed structure of the portion of the display component corresponding to the connection area, in combination with the rest of claim limitations as claimed and defined by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819